          Case 6:20-cv-01005-ADA Document 7 Filed 10/29/20 Page 1 of 2
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                    October 30, 2020
                          UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

MARK EDWARD LANE,                              §
                                               §
         Petitioner,                           §
VS.                                            §   CIVIL ACTION NO. 2:20-CV-267
                                               §
BOBBY LUMPKIN,                                 §
                                               §
         Respondent.                           §



                       OPINION AND ORDER OF TRANSFER

       This is a habeas action filed on October 22, 2020, by a state prisoner incarcerated

at the time of filing at the McConnell Unit in Beeville, Texas, which is located in Bee

County. (D.E. 1).1 In his complaint, Plaintiff challenges his March 6, 2006 Bell County,

Texas burglary conviction. (D.E. 1).


       A habeas action may be filed either in the district where petitioner is in custody or

in the district in which petitioner was convicted. 28 U.S.C. § 2241(d); Wadsworth v.

Johnson, 235 F.3d 959 (5th Cir. 2000). Petitioner’s place of incarceration at the time of

filing was in the Corpus Christi Division of the Southern District of Texas, 28 U.S.C. §

124(b)(6), and he was convicted by a court located in Bell County in the Waco Division

of the Western District of Texas. 28 U.S.C. § 124(d)(2).


1
 Petitioner’s listed facility as of today’s date is the Hamilton Unit located in Bryan, Texas.
https://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.action?sid=03319446 (last visited
10/29/2020).
1/2
         Case 6:20-cv-01005-ADA Document 7 Filed 10/29/20 Page 2 of 2




       For the convenience of parties and witnesses, in the interest of justice, a district

court may transfer any civil action to any other district or division where it might have

been brought. 28 U.S.C. §§ 1404(a) and 1406(a).            A habeas application may be

transferred in furtherance of justice to the district court within which the state court was

held which convicted and sentenced the petitioner. 28 U.S.C. § 2241(d).             Because

Petitioner was convicted in Bell County, it is more convenient and would further the

interests of justice for this action to be handled in the Waco Division of the Western

District of Texas. The records of his conviction and the prosecutor and defense lawyers

are all located in the Waco Division of the Western District of Texas.


       Accordingly, it is ordered that this case be transferred to the United States District

Court for the Western District of Texas, Waco Division. All pending motions are

DENIED as moot and are subject to renewal after the case is transferred.


       ORDERED this 29th day of October, 2020.


                                              ___________________________________
                                                           Jason B. Libby
                                                    United States Magistrate Judge




2/2
